Title: To James Madison from John M. Forbes, 16 July 1805 (Abstract)
From: Forbes, John M.
To: Madison, James


          § From John M. Forbes. 16 July 1805. “My last Respects were under 4th. December last; since which having no Political information of a decided nature to communicate, I have not thought it necessary to importune you with a Report of all the fleeting Conjectures and Rumors which have continued to perplex public opinion on the grand question of Peace or continental War. You will have been regularly informed no doubt through more direct Channels of the various measures of the french Governement. The long forbearance of the Russian Emperor and the naming of Monsieur de Novosilzoff to enter into Pacific explanations with the Emperor of the French, had given very ardent and well grounded hopes, not only of the Continuance of Peace on the Continent, but of its re-establishment between France and England. We have however, this day seen inserted in the official Gazette of this City, a Note from Mr. de Novosilzoff to Baron von Hardenberg one of the Prussian Ministers of State, which goes very far towards dissipating all the hopes hitherto conceived of the preservation of Peace on the Continent. I lose no time in transmitting to You by different Opportunities a Translation of this important docume⟨nt⟩; and as often as any measures of a decided Characte ⟨r⟩; come to my Knowledge, shall feel it my duty to communicate them.”
        